Citation Nr: 0823926	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-07 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis of the right 
and left hip, to include as secondary to the veteran's 
service-connected degenerative changes of the spine, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran has verified active service from October 1957 to 
April 1971 and March 1980 to December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran was scheduled for a Travel Board Hearing before 
the Board in St. Petersburg, Florida, however he failed to 
appear.  Under the applicable regulation, if an appellant 
fails to appear for a scheduled hearing and a request for 
postponement has not been received and granted, the case will 
be processed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.702(d) (2007).  Accordingly, this 
veteran's request for a hearing is considered withdrawn.

This case was previously before the Board in February 2008 
when the claim was reopened and remanded for further 
development.  The required development having been completed, 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no evidence of any disability of the hips during 
service nor was arthritis of the hips shown to any degree 
within one year of discharge.

2.  There is no medical evidence linking any current 
disability of the hips to the veteran's active military 
service or to any service-connected disability.




CONCLUSION OF LAW

Arthritis of the right and left hip was not incurred in 
active military service nor may it be presumed to have been 
incurred in service, and arthritis of the hips is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Service Connection

The veteran seeks service connection for arthritis of the 
right and left hip, to include as secondary to the veteran's 
service-connected degenerative changes of the spine, L5-S1.  
The veteran contends that his hip conditions are due to his 
service-connected degenerative changes of the spine.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  A veteran may also be granted service connection 
for arthritis, although not otherwise established as incurred 
in service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition to the elements of direct service connection, 
service connection may also be granted on a secondary basis 
for a disability if it is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); Wallin v. West, 11 Vet. App. 509, 
512 (1998).  Where a service-connected disability aggravates 
a non-service-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.  
Evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required to establish an increase 
in disability.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In assessing medical evidence, whether a physician provides a 
basis for his medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. 
App. 229, 232 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the veteran.

The veteran's service medical records do not reveal any 
complaint, diagnosis, or treatment for arthritis of the right 
and left hip.  The veteran's induction and separation 
examinations indicate that the veteran's musculoskeletal 
system was normal.

In June 1988 the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  After examination the veteran's 
musculoskeletal system, with the exception of the veteran's 
spine, was noted to be normal.  All other major joints were 
reported to have a full range of motion without significant 
abnormality.

There is no complaint, diagnosis, or treatment for arthritis 
of the right and left hip in the record prior to a November 
1996 X-ray report diagnosing the veteran with advanced 
bilateral osteoarthritis of both hips.  The record reveals 
that the veteran has been continuously treated for arthritis 
of the right and left hip by Dr. J.B. since that time.

In February 2001 the veteran was afforded a VA C&P joints 
examination in conjunction with his initial claim of 
entitlement to service connection for arthritis of the right 
and left hip.  The veteran reported that he experienced 
chronic pain in the back and hip region and that the left hip 
seemed more symptomatic than the right.  He indicated that he 
had to change positions often because extended sitting, 
standing, and walking cause him pain.  The veteran stated 
that his private physician indicated the need for bilateral 
total hip replacement.  Upon examination, the veteran was 
observed to have a waddling-type gait with a limp on the 
left.  The veteran's left leg was found to be shorter than 
the right leg.  Upon range of motion testing, the examiner 
found marked pain on the range of motion in testing of the 
veteran's hips.  The examiner obtained X-rays of the 
veteran's hips and diagnosed the veteran with severe 
arthritis of the hips with marked limitation of motion.  The 
examiner did not provide an opinion on whether the veteran's 
arthritis of the hips was proximately due to or permanently 
aggravated by the veteran's degenerative changes of the 
spine, L5-S1.

The veteran submitted a medical opinion letter written by his 
private physician, Dr. J.B., dated in October 2003.  The 
letter indicates that the veteran had "end stage 
osteoarthritis of bilateral hips complicated by lumbar 
degenerative disk and joint disease."  However, Dr. J.B. did 
not provide any rationale for his opinion.

In March 2008 the veteran was afforded a VA C&P joints 
examination.  The veteran was noted to have had hip 
replacements in October 2006 and April 2007 for the left and 
right hips respectively.  After examination, the examiner 
diagnosed the veteran with lumbar degenerative joint disease 
with no radiculopathy and end-stated bilateral hip 
osteoarthritis status-post hip replacements.  The examiner 
rendered the opinion that the veteran's bilateral hip 
osteoarthritis was not caused by or related to the veteran's 
lumbar degenerative joint disease.  The examiner stated that 
the veteran's severe hip condition could not be explained by 
the degree of lumbar spine osteoarthritis.  The examiner 
explained that the lumbar spine osteoarthritis was consistent 
with age and would not impair any axial joints, including the 
hips.

The preponderance of the evidence is against the veteran's 
claim for service connection for arthritis of the right and 
left hip as secondary to the veteran's service-connected 
degenerative changes of the spine, L5-S1.  As stated above, 
the veteran's private physician provided the opinion that the 
veteran's current end-stage bilateral hip osteoarthritis was 
"complicated" by the veteran's lumbar degenerative disk and 
joint disease in a letter dated in October 2003.  However, 
there is no indication in the letter that the opinion was 
rendered after a complete review of the veteran's claims 
folder and the letter provides no rationale for the opinion.  
Upon examination of the veteran in March 2008, a VA examiner 
rendered the opinion that the veteran's bilateral hip 
arthritis was not caused by or related to the veteran's 
lumbar degenerative joint disease.  The VA examiner indicated 
that a complete review of the claims folder was accomplished 
prior to rendering his opinion and provided an explanation 
for his opinion.  The VA examiner stated that the lumbar 
spine osteoarthritis was not of a degree that would cause a 
hip condition, was consistent with age, and would not impair 
any axial joints.  The Board finds that the examination of 
March 2008 is entitled to great probative weight and that it 
provides very negative evidence against the veteran's claim 
of entitlement to service connection for arthritis of the 
right and left hip as secondary to the veteran's service-
connected degenerative changes of the spine, L5-S1.  
Accordingly, the claim for service connection for arthritis 
of the right and left hip as secondary to the veteran's 
service-connected degenerative changes of the spine, L5-S1, 
must be denied.

The preponderance of the evidence is against the veteran's 
claim for service connection for arthritis of the right and 
left hip on a direct basis.  There is no evidence that the 
veteran had any injury or disability of the hips during 
service.  There is no medical evidence of record that links 
the veteran's current hip conditions to the veteran's active 
military service.  The veteran's arthritis of the hips did 
not manifest within the first year or for nearly eleven years 
after separation from service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim).  Accordingly, the claim for service 
connection on a direct or presumptive basis must be denied.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant May 2005 that fully addressed all three 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that the 
presumption of prejudice is rebutted because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in May 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although notice concerning the rating criteria 
or effective date provisions that are pertinent to the 
appellant's claim was not provided until February 2008, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Dr. J.B., dated October 1996 to the 
present and Dr. D.S., dated June to October 2003.  The 
appellant was afforded a VA medical examination in March 
2008. 

However, the veteran has not been afforded a VA examination 
in regard to whether the veteran's bilateral hip arthritis is 
directly or presumptively related to the veteran's active 
service.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence establishing that the 
veteran had any hip disability or condition while in service 
or within one year after separation from service nor is there 
any competent evidence of record indicating the current 
disabilities may be related to service.  Therefore, the Board 
finds that there is no need to obtain a medical opinion on 
whether the veteran's current hip disorder is directly 
related to his active duty service.

Neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for arthritis of the right 
and left hip, to include as secondary to the veteran's 
service-connected degenerative changes of the spine, L5-S1, 
is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


